Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance is the limitations reciting “…the light emitting structure emits light of the first color in response to when any voltage in the first voltage range is applied thereto, emits light of the second color in response to when any voltage in the second voltage range is applied thereto, and emits light of the third color in response to when any voltage in the third voltage range is applied thereto, and the first voltage range, the second voltage range and the third voltage range do not overlap each other” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Ohara et al. (US 2015/0317952); Zhang et al. (US 2005/0030268); Choi et al. (US 2009/0046051); Hsiao et al. (US 2018/0267360)) disclose of using first, second and third driving voltage ranges which are different and Hsiao et al. disclose of non-overlapping voltage ranges for red, blue and green for a gate voltage but not the driving voltage (Paragraph [0034]), and thus, whether taken singularly or in combination, the closest prior art fails to teach and/or suggest the specifically claimed features as highlighted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
24 June 2021